                                                                         FILED
                                                                           OCT 16 2019
                                                                        Clerk, U.S Diatrict Court
                                                                          District Of Montana
                IN THE UNITED STATES DISTRICT COURT                             Missoula

                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


STATE FARM MUTUAL
AUTOMOBILE INSURANCE                              CV-19-41-M-DWM
COMPANY,

                     Plaintiff,
                                                        ORDER
      V.


LEWIS CROFT,

                     Defendant.


      The Clerk having entered default against Defendant Lewis Croft,

      IT IS ORDERED that Plaintiff State Farm Mutual Automobile Insurance

Company ("State Farm Auto") shall apply for default judgment under Federal Rule

of Civil Procedure 55(b)(2) on or before November 1, 2019.

      DATED this   Jfe: day of October, 2019.           /
